Title: From John Adams to Miss Lomax, 14 September 1813
From: Adams, John
To: Lomax, Miss



Quincy Septr. 14. 1813

My antient Friend, Mr Jefferson has presented me in your name, with a compliment more grateful to my heart, than the most costly monument of Art and Adulation could be. It  is admired by all the ladies of my Family old and young, as the most exquisite production of the kind they have ever seen. It will be preserved with care by my Grand daughters and I hope, very soon by my great grand daughters: but by none will it be more highly esteemed, than by your obliged Friend and Servant

John Adams